DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 7 are rejected under 35 U.S.C. 103 as obvious over Oh (EP 2085009 A2) in view of Im (US 2006/0260087), and alternatively, and further in view of Kaffenberger (US 2008/0222837).
As to claim 1, Oh discloses an autonomous cleaner, comprising:
a body having a housing (10, 201) forming at least a portion of an exterior appearance (Figs. 1 and 9), the housing comprises a first housing (10) disposed at a front of the body, and a second housing (201) positioned at a rear of the first housing at a back of the body (Figs. 1 and 9);
a brush unit (11) at a lower surface of the housing, configured to collect dust on a floor (paragraph 24);
a dust collecting container (40, 50) configured to store the collected dust (paragraph 23); 
an inlet motor (20) to provide a driving force to collect the dust into the dust collecting container         (Fig. 1 and paragraph 23); a power unit (The “battery”) configured to supply power to drive the body (paragraph 48), wherein the brush unit, the dust collecting container, and the power unit are linearly disposed along a longitudinal direction extending from the front to the back of the body (A straight line would intersect the brush unit, the dust collecting container, and the power unit. 201 includes a power unit and one straight line would be capable of intersecting all three elements regardless of where inside 
	Oh does not disclose a driving unit configured to drive the body and installed at the second housing, wherein the driving unit includes a first driving wheel and a second driving wheel, and the first driving wheel is disposed at a side of the second housing and the second driving wheel is disposed at the opposite side of the second housing, and wherein the inlet motor, the dust collecting container, and the driving unit are linearly disposed.
	Im discloses an autonomous cleaner comprising a driving unit (Elements 130) configured to drive the body and installed at a circular housing (10), wherein the driving unit includes a first driving wheel (The left element 130) and a second driving wheel (The right element 130), and the first driving wheel is disposed at a side of the second housing and the second driving wheel is disposed at the opposite side of the second housing (Fig. 2 and paragraph 24).
	It would have been obvious to have modified Oh such that a driving unit is configured to drive the body and installed at the second housing, wherein the driving unit includes a first driving wheel and a second driving wheel, and the first driving wheel is disposed at a side of the second housing and the second driving wheel is disposed at the opposite side of the second housing, as taught by Im, in order to provide a suitable means for driving the cleaner.
	The above modification provides wherein the inlet motor, the dust collecting container, and the driving unit are linearly disposed (A straight line is capable of intersecting 20, one of 40 and 50, and one of elements 130).

Kaffenberger discloses an autonomous cleaner comprising a brush unit (5), a dust collecting container (6), and a power unit (11) being linearly disposed along a longitudinal direction (A horizontal line from the perspective of Fig. 1) extending from the front to the back of the body (Fig. 1).
It would have been obvious to have modified Oh such that the power unit is located in a position encompassing the entire rear of the second housing, as taught by Kaffenberger, in order to provide a suitable location for the power unit, which would provide the brush unit, the dust collecting container, and the power unit being linearly disposed along a longitudinal direction extending from the front to the back of the body.
As to claim 2, wherein:
the dust collecting container is disposed at a rear of the brush unit, and the power unit is disposed at a rear of the dust collecting container (Figs. 1 and 9).
As to claim 4, further comprising:
a bumper (The U-shaped portion surrounding 10) installed at a front of the first housing to surround at least a portion of the first housing (Fig. 1).
As to claim 7, wherein the inlet motor (20) is coupled to a side surface of the dust colleting container (Fig. 1, and paragraphs 23 and 26).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Im, and further in view of Vander Baan (US 2008/0092325).
Oh does not disclose wherein:

Vander Baan discloses a suction cleaner comprising a guide flow path (54) to guide dust into the brush unit to increase an inlet force of the dust is formed at a lower surface of the first housing          (Figs. 1 and 2a, and paragraph 61).
It would have been obvious to have modified Oh such that a guide flow path guides dust into the brush unit to increase an inlet force of the dust is formed at a lower surface of the first housing, as taught by Vander Baan, in order to concentrate suction forces to facilitate more effective dry pickup (paragraph 61).
Response to Arguments
Applicant's arguments filed 8/6/21 have been fully considered but they are not persuasive.
On pages 6-9, Applicant argues that Oh does not include the brush unit, the dust collecting container, and the power unit being linearly disposed along a longitudinal direction extending from the front to the back of the body.										Oh discloses the brush unit (11; 11 is inside of first housing 10), the dust collecting container (40, 50), and the power unit (The “battery”, which is part of second housing 201; paragraph 48) are disposed in a row in a direction corresponding to a longitudinal direction (A straight line intersects the brush unit, the dust collecting container, and the power unit. 201 includes a power unit and one straight line would be capable of intersecting all three elements regardless of where inside of 201 the power unit is located. Note that the “longitudinal direction” has not been defined relative to any elements are therefore it may be interpreted as any line intersecting the body; Figs. 1 and 9, and paragraph 48) of the body (Fig. 9). Note that any location of the power unit inside of second housing 201 would provide said limitation, as illustrated by Fig. 1.

Kaffenberger discloses an autonomous cleaner comprising a brush unit (5), a dust collecting container (6), and a power unit (11) being linearly disposed along a longitudinal direction (A horizontal line from the perspective of Fig. 1) extending from the front to the back of the body (Fig. 1).
It would have been obvious to have modified Oh such that the power unit is located in a position encompassing the entire rear of the second housing, as taught by Kaffenberger, in order to provide a suitable location for the power unit, which would provide the brush unit, the dust collecting container, and the power unit being linearly disposed along a longitudinal direction extending from the front to the back of the body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/ANDREW A HORTON/Primary Examiner, Art Unit 3723